IN THE SUPREME COURT OF PENNSYLVANIA

In the Matter of                           :   No. 24 DB 2021 (No. 24 RST 2021)
                                           :
DINA L. DAUBENBERGER                       :   Attorney Registration No. 80767
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM RETIRED STATUS                       :   (Delaware County)




                                      ORDER


PER CURIAM


       AND NOW, this 22nd day of April, 2021, the Report and Recommendation of

Disciplinary Board Member dated April 15, 2021, is approved and it is ORDERED that

Dina L. Daubenberger, who has been on Retired Status, has never been suspended or

disbarred, and has demonstrated that she has the moral qualifications, competency and

learning in law required for admission to practice in the Commonwealth, shall be and is,

hereby reinstated to active status as a member of the Bar of this Commonwealth. The

expenses incurred by the Board in the investigation and processing of this matter shall

be paid by the Petitioner.